In this action for rescission of a deed, partition and imposition of a constructive trust, the motion court properly determined that material issues of fact were raised by plaintiff’s assertions that he was illiterate, that defendant, his then fiancée, tricked him into signing the deed transferring his interest in the property to her and that he contributed funds toward the down payment, purchase and post-closing capital improvements to the property. Accordingly, summary judgment was properly denied (see, National Bank v Chu, 47 NY2d 946, revg on dissenting opn of Sandler, J., 64 AD2d 573, *306575-577). Concur—Sullivan, J. P., Milonas, Ross, Tom and Mazzarelli, JJ.